DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first housing portion having a first diameter and the second housing portion having a second diameter that is the same as the first diameter (claim 27); the first reservoir portion and the second reservoir portion collectively forming a cylindrical reservoir (claim 29); the bottom end of the filter defines an upper limit of travel of the sealing member (claim 30) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 45-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,661,029. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the elements of the application claims can be found in the patent claims.  Regarding claim 45, claim 1 of the patent discloses an apparatus comprising a  first housing portion (claim 1 lies 64-65) having a first end, a second end (claim 1, line 1) and defining a first reservoir (claim 1, line 67), a second housing portion having a first end, a second end and defining a second reservoir (claim 1, lines 9-12), an upper cap defining an inlet, the upper cap coupled to the first end of the first housing portion (claim 1, lines 4-5: the first cap is analogous to the upper cap), an intermediate cap defining a through hole, the intermediate cap coupled to the second end of the housing portion such that the first reservoir is in fluid communication with the second reservoir via the through hole (claim 1, lines 6-7: the intermediate cap is analogous to the second cap), a lower cap .
Claims 46-50 are clearly anticipated by the listed patent claims.

Claim 51 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,661,029 in view of Cutter (US 2,879,784). Claim 51 differs from the patent claims in calling for the first housing portion and or the second housing portion to be formed monolithically with the intermediate cap.  Cutter teaches an apparatus having a first housing and a second housing, wherein the second housing is monolithically formed with the intermediate cap (fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include this feature in the device of claim 1 of the patent for ease of manufacture.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26-29, 31, 32, 35-37, 40, 41, 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cutter (US 2,879,784) in view of Chen (US 6,261,267).
Regarding claim 26, Cutter discloses an apparatus comprising a first housing 13 defining a first end (top), a second end (bottom), and defining a first reservoir portion (fig. 1), a second housing 15 having a first end (top), a second end (bottom), and defining a second reservoir portion (fig. 1), the first end of the second housing coupled to the second end of the first housing (fig. 1), a lower cap 21 defining an outlet 23, the lower cap coupled to the second end of the second housing portion (fig. 1; col. 1, lines 63-64), a filter 35 disposed within the first reservoir portion (fig. 1; col. 2, line 13), a valve seat 27 disposed within the second housing portion having a first end (top surface), second end (bottom surface), and a sealing surface (annular ball contact surface), the valve seat defining a through hole from the first end to the second end, the second end of the valve seat coupled to the lower cap such that the through hole is in fluid communication with the outlet of the lower cap (fig. 1; col. 1, lines 70-72), and a sealing member 29 configured to float at a liquid fluid level within the second reservoir portion and to seal with the sealing surface of the valve seat prior to the liquid fluid level within the second reservoir portion decreasing below a minimum threshold fluid level, the sealing member configured to transition from a sealed configuration in which the seal is engaged with the sealing surface to an unsealed configuration in which the sealing member floats at the liquid fluid level when the liquid fluid level is above the minimum threshold fluid level (fig. 1; col. 2, lines 1-9).
Claim 26 calls for an upper cap coupled to the first end of the first housing portion and defining an inlet.  Cutter teaches that the first housing portion has an upper wall having an inlet, but fails to disclose the upper cap. Chen teaches a drip chamber including a housing, the housing including an upper cap 120, the upper cap connected to the upper housing portion and 
Regarding claim 27, Cutter discloses that the first housing and the second housing have the same diameters (fig. 1).
Regarding claim 28, Cutter discloses that the first end of the second housing portion is directly coupled to the second end of the first housing portion (fig. 1).
Regarding claim 29, the first housing portion 13 and the second housing portion 15 of Cutter form a tube and the first reservoir and the second reservoir collectively form a cylindrical reservoir (fig. 1: the upper inlet 17 and the lower outlet 23 are fluidly connected and therefore the top and bottom reservoirs form a single reservoir).
Claim 31 calls for the inlet of the upper cap to be a first inlet, the cap further defining a second inlet, the inlets in fluid communication with the first reservoir portion.  Cutter discloses only a single inlet.  Chen teaches that the upper cap has a first inlet 128 and a second inlet 124, the second inlet acting as a vent, the first and second inlets in fluid communication with the chamber (fig. 4; col. 2, lines 47-51).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cap of Cutter to 
Regarding claim 32, Cutter discloses that the sealing member and the sealing surface form a circular interface (between the annular rib 37 and ball float check 29: fig. 1).  Cutter shows that the ball floats at the fluid level, but does not explicitly show that the minimum threshold level – where the floating ball engages the sealing surface - is disposed within a horizontal plane corresponding to the highest vertical portion of the circular sealing interface.  However, this feature is a matter of obvious design choice.  Applicant has not provided a particular benefit to this feature, and the threshold level is a function of the buoyancy of the float, the density of the fluid, and/or the relative diameters of the ball and the valve seat.  It would have been a matter of obvious design choice to form the float and the valve seat of Cutter such that the minimum threshold level is within the horizontal plane corresponding to the highest vertical portion of the circular sealing surface because this would have been a matter of obvious design choice in choosing the material for the ball and the size and shape of the ball and valve seat.

Regarding claim 35, Cutter discloses an apparatus comprising a first housing 13 defining a first end (top), a second end (bottom), and defining a first reservoir portion (fig. 1), a second housing 15 having a first end (top), a second end (bottom), and defining a second reservoir portion (fig. 1), the first end of the second housing coupled to the second end of the first housing (fig. 1), a lower cap 21 defining an outlet 23, the lower cap coupled to the second end of the second housing portion (fig. 1; col. 1, lines 63-64), a filter 35 disposed within the first 
Claim 35 further calls for an intermediate cap coupled to the second end of the first housing and the first end of the second housing.  Cutter teaches a different embodiment if fig. 2 which includes an intermediate cap 47, wherein the second end of the first chamber and the first end of the second chamber are coupled to the intermediate cap, the intermediate cap having a through hole (fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device shown in fig. 1 of Cutter to include an intermediate cap between the first and second chambers as shown in fig. 2 of Cutter because this is a known alternative means for connecting the two chambers.  Additionally, it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.
Claim 35 further calls for an upper cap coupled to the first end of the first housing portion and defining an inlet.  Cutter teaches that the first housing portion has an upper wall having an inlet, but fails to disclose the upper cap. Chen teaches a drip chamber including a housing, the housing including an upper cap 120, the upper cap connected to the upper housing portion and including an inlet 128 (fig. 4). The cap separate from the housing allows the cap and the spike to be formed from a more rigid material than the chamber.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cutter to include a separate upper cap as taught by Chen as this is a known alternative to a unitary housing and upper spike member, and further the separate upper cap allows the cap and spike to be formed from a more rigid material that is useful in connecting the spike to the fluid source.
Regarding claim 36, Cutter discloses that the sealing member and the sealing surface form a circular interface (between the annular rib 37 and ball float check 29: fig. 1).  Cutter shows that the ball floats at the fluid level, but does not explicitly show that the minimum threshold level – where the floating ball engages the sealing surface - is disposed within a horizontal plane corresponding to the highest vertical portion of the circular sealing interface.  However, this feature is a matter of obvious design choice.  Applicant has not provided a particular benefit to this feature, and the threshold level is a function of the buoyancy of the float, the density of the fluid, and/or the relative diameters of the ball and the valve seat.  It would have been a matter of obvious design choice to form the float and the valve seat of Cutter such that the minimum threshold level is within the horizontal plane corresponding to the highest vertical portion of the circular sealing surface because this would have been a 
Regarding claim 37, “blood filter” is interpreted to be an intended use limitation describing the intended use of the filter. The filter 35 of Cutter is capable of filtering any fluid, including blood.
Claim 40 calls for the inlet of the upper cap to be a first inlet, the cap further defining a second inlet, the inlets in fluid communication with the first reservoir portion.  Cutter discloses only a single inlet.  Chen teaches that the upper cap has a first inlet 128 and a second inlet 124, the second inlet acting as a vent, the first and second inlets in fluid communication with the chamber (fig. 4; col. 2, lines 47-51).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cap of Cutter to further include a second inlet as taught by Chen to allow air to enter the chamber as needed and prevent a vacuum from affecting the flow of fluid through the chamber.
Regarding claim 41, Cutter discloses that the intermediate cap includes a retention portion, formed by the inwardly extending annular wall surrounding the through-hole, that prevents the sealing member from floating from the second reservoir into the first reservoir (fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include this feature in the combination described above to ensure that the ball remains spaced from the filter so at not to interfere with the flow through the filter.
Regarding claim 44, Cutter discloses that the first housing portion is monolithically formed with the intermediate cap (fig. 2).  Alternatively, as shown in fig. 1, the upper portion of .

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cutter in view of Chen as applied to claim 26 above, and further in view of Oliver (US 5,961,700).
Claim 30 differs from the teachings above in calling for the bottom end of the filter to define an upper limit of travel of the sealing member.  Oliver teaches a device similar to that of Cutter, including an upper chamber comprising a filter, and a lower chamber including a ball float sealing member (fig. 2).  Oliver further teaches that the filter extends into the lower chamber and forms fairings that act as a stop member to prevent further upward movement of the float, thereby ensuring that the fluid can flow around the float which provides for higher flow rates and allows the float ball to be larger (col. 5, lines 54-67).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cutter to include the filter arranged as taught by Oliver such that the filter defines an upper limit of travel of the sealing member thereby allowing higher flow rates without interference with the float and permit the ball to be larger.

Claims 33, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cutter in view of Chen as applied to claim 26 above, and further in view of Lundquist (US 4,055,176).
Claim 33 differs from the teachings above in calling for the valve seat to be deformable, the second housing portion being deformable between an undeformed and a deformed configuration, the sealing member is configured to transition from a sealed configuration to an 
Claim 38 differs from the teachings above in calling for the valve seat to be deformable, the second housing portion being deformable between an undeformed and a deformed configuration, the sealing member is configured to transition from a sealed configuration to an unsealed configuration when the sidewall is flexed to the deformed configuration such that the valve seat is deformed and the seal disrupted.  Lundquist teaches a drip chamber having a lower chamber, forming the valve seal, that is formed of a material that is deformable so that the valve seal is flexible to form a tight seal with the sealing member (col. 4, lines 1-3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lower chamber and the valve seat of Cutter to be formed from .

Claims 34 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cutter in view of Chen in view of Lundquist as applied to claim 33 and 38, respectively, above, and further in view of Cofoid (US 3,465,784).
Claim 34 calls for a negative pressure source fluidically coupled to the outlet such that when the sealing member is in the sealed configuration, the negative pressure source maintains a force on the sealing member to maintain the sealing member in the sealed configuration when fluid is introduced into the second reservoir via the first reservoir portion such that the fluid level is above the minimum threshold level and the cylindrical wall is in the undeformed configuration.  Cofoid teaches a drip chamber including a ball float valve similar to that of Cutter, and further wherein the outlet is coupled to a negative pressure source to deliver the fluid to the patient (col. 2, lines 35-40).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cutter to include a negative pressure source as taught by Cofoid to deliver the fluid to the patient.  Cofoid further teaches that such a negative pressure source maintains a force on the sealing 
Claim 39 calls for a negative pressure source fluidically coupled to the outlet such that when the sealing member is in the sealed configuration, the negative pressure source maintains a force on the sealing member to maintain the sealing member in the sealed configuration when fluid is introduced into the second reservoir via the first reservoir portion such that the fluid level is above the minimum threshold level and the cylindrical wall is in the undeformed configuration.  Cofoid teaches a drip chamber including a ball float valve similar to that of Cutter, and further wherein the outlet is coupled to a negative pressure source to deliver the fluid to the patient (col. 2, lines 35-40).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cutter to include a negative pressure source as taught by Cofoid to deliver the fluid to the patient.  Cofoid further teaches that such a negative pressure source maintains a force on the sealing member such that the sealing member cannot be loosed either by increasing the fluid level or shaking the chamber (col. 1, lines 52-56).  Therefore, a person of ordinary skill in the art would understand that the negative pressure source would necessarily have this effect.

Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cutter in view of Chen as applied to claim 41 above, and further in view of Mittleman (GB 2028975A).
Claim 42 differs from Cutter in calling for the retention portion to include ribs projecting toward a central axis of the through hole of the intermediate cap.  Mittleman teaches a ball .  

Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cutter in view of Chen as applied to claim 35 above, and further in view of Lyde et al (US 2005/0283123).
Claim 43 differs from Lyde in calling for the intermediate cap to be coupled to a retention member that is configured to prevent the sealing member form floating from the second reservoir to the first reservoir.  Lyde teaches a drip chamber including a ball valve wherein the cap at the top of the chamber is coupled to a retention member 18 to prevents the float from contacting the upper cap and preventing fluid flow therethrough (page 2, para. 0017; fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the intermediate cap of Cutter to include a retention member as taught by Lyde to prevent the ball from sealing to the upper cap and preventing .

Allowable Subject Matter
Claims 45-51 are allowable over the prior art of record, but for the double patenting rejection above.
The following is a statement of reasons for the indication of allowable subject matter:  
The subject matter of claim 45 could not be found and was not suggested by the prior art of record.  The subject matter not found is an apparatus having a first reservoir containing a sealing member, a second reservoir containing a filter, and the intermediate cap coupled to a valve seat, in combination with the features of the invention, substantially as claimed.  See prosecution history for parent application 16/459016 for the closest prior art of record.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783